                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-00533-RJC-DSC


 BARBARA GRIFFITH,                                 )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )                    ORDER
                                                   )
 BANC OF AMERICA MERCHANT                          )
 SERVICES LLC,                                     )
                                                   )
                  Defendant.                       )



       THIS MATTER is before the Court on Plaintiff’s unopposed “Motion for Leave to File

Amended Complaint” (document #23), as well as “Defendant’s Motion to Dismiss Plaintiff’s

Complaint” (document #8).

       Rule 15 of the Federal Rules of Civil Procedure governs amendments to pleadings. Rule

15(a)(1) grants a party the right to “amend its pleading once as a matter of course,” if done within

twenty-one days after serving the pleading, Fed. R. Civ. P. 15(a)(1)(A), or “if the pleading is one

to which a responsive pleading is required,” a party may amend once as a matter of course,

provided that it does so within “21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B).

The Rule further provides that leave to amend shall be freely given “when justice so requires.” Id.

       For the reasons stated therein, the Court grants Plaintiff’s Motion for Leave to File an

Amended Complaint.

       It is well settled that an amended pleading supersedes the original pleading and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,



       Case 3:19-cv-00533-RJC-DSC Document 24 Filed 05/26/20 Page 1 of 2
238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).

       IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s “Motion for Leave to File Amended Complaint” (document #23) is

GRANTED. Plaintiff shall file her Amended Complaint within five days of this Order.

       2.     Defendant’s “Motion to Dismiss” (document #8) is administratively DENIED as

moot without prejudice.

       3.     The Court’s “Memorandum and Recommendation” (document #13) is

administratively TERMINATED as moot.

       4.     The Clerk is directed to send copies of this Order to counsel for the parties and to

the Honorable Robert J. Conrad, Jr..

       SO ORDERED.


                                       Signed: May 26, 2020




      Case 3:19-cv-00533-RJC-DSC Document 24 Filed 05/26/20 Page 2 of 2
